           Case 3:19-cv-04065-MMC Document 106-1 Filed 12/23/20 Page 1 of 7




     Jahan C. Sagafi (Cal. Bar No. 224887)                Benjamin D. Elga*
 1   Rachel Dempsey (Cal. Bar No. 310424)                 Brian James Shearer*
 2   OUTTEN & GOLDEN LLP                                  Craig L. Briskin*
     One California Street, 12th Floor                    JUSTICE CATALYST LAW
 3   San Francisco, CA 94111                              81 Prospect Street, 7th Floor
     Telephone: (415) 638-8800                            Brooklyn, NY 11201
 4   Facsimile: (415) 638-8810                            Telephone: (518) 732-6703
     jsagafi@outtengolden.com                             belga@justicecatalyst.org
 5
     rdempsey@outtengolden.com                            brianshearer@justicecatalyst.org
 6                                                        cbriskin@justicecatalyst.org
     Ossai Miazad*
 7   OUTTEN & GOLDEN LLP
     685 Third Avenue, 25th Floor
 8   New York, NY 10017
     Telephone: (212) 245-1000
 9
     Facsimile: (646) 509-2060
10   om@outtengolden.com

11   Attorneys for Plaintiff and the Proposed Class
     *admitted pro hac vice
12

13
                               UNITED STATES DISTRICT COURT
14                           NORTHERN DISTRICT OF CALIFORNIA
                                  SAN FRANCISCO DIVISION
15

16
     EDUARDO PEÑA, individually and on                Case No. 19-cv-04065-MMC
17
     behalf of all others similarly situated,
18                                                    DECLARATION OF OSSAI MIAZAD
                    Plaintiff,                        IN SUPPORT OF PLAINTIFF’S NOTICE OF
19                                                    MOTION AND MOTION FOR FINAL
            v.                                        SETTLEMENT APPROVAL ORDER
20
     WELLS FARGO BANK, N.A.,
21
                    Defendant.
22

23

24

25

26

27

28
            Case 3:19-cv-04065-MMC Document 106-1 Filed 12/23/20 Page 2 of 7




 1          I, Ossai Miazad, declare under penalty of perjury as follows:

 2          1.      I am a partner at the firm of Outten & Golden LLP (“O&G”) in New York, New

 3 York, Plaintiff’s counsel herein, co-chair of O&G’s Discrimination and Retaliation Practice

 4 Group, and a member of O&G’s Class Action Practice Group. O&G is a 50+ attorney firm

 5 based in New York City, with offices also in San Francisco and Washington D.C., which focuses

 6 on representing plaintiffs in a wide variety of employment and civil rights matters, including

 7 class action litigation challenging systemic employment discrimination on the basis of protected

 8 characteristics such as race, gender, and nationality; discrimination on the basis of citizenship
 9 status; and disparate impact litigation regarding the use of criminal background checks in

10 employment eligibility.

11          2.      I am one of the lawyers primarily responsible for prosecuting Plaintiff’s claims.
12          3.      I make these statements based on personal knowledge and would so testify if
13 called as a witness at trial.

14                                    Background and Experience

15          4.      I received a Juris Doctor degree from American University Washington College

16 of Law in 2004. Since joining O&G in 2007, I have exclusively represented plaintiffs in

17 employment litigation and other employee rights matters, with a focus on representing

18 employees in class action and impact litigation involving discrimination. I currently serve as

19 plaintiffs’ counsel in numerous major class action lawsuits involving these claims.

20          5.      I am the Co-Chair of O&G’s Discrimination and Retaliation Practice Group. I

21 have served as a Co-Chair of the Subcommittee on USERRA for the American Bar Association’s

22 (“ABA”) Labor and Employment Law Section, Fair Labor Standards Legislation Committee. I

23 have also served on the New York City Bar Association’s Committee on Civil Rights and as a

24 board member of the New York affiliate of the National Employment Lawyers Association

25 (“NELA”).

26          6.      I have been appointed as Class Counsel in many cases, including Gonzalez v.

27 Pritzker, No. 10 Civ. 3105 (S.D.N.Y.), a nationwide class action litigation challenging, under

28

                                                     2
            Case 3:19-cv-04065-MMC Document 106-1 Filed 12/23/20 Page 3 of 7




 1 Title VII of the Civil Rights Act of 1964 (“Title VII”), the racially disparate impact of the U.S.

 2 Census Bureau’s criminal history screening process. I have litigated numerous other

 3 discrimination class actions, such as Long v. Southeastern Pennsylvania Transportation

 4 Authority, No. 16. Civ. 1991 (E.D. Pa.) (FCRA and Pennsylvania Criminal History Record

 5 Information Act claims); see also 903 F.3d 312 (3d Cir. 2018) (substantially prevailing on appeal

 6 of dismissal of FCRA claims on standing grounds); Keels v. Geo Group, Inc., No. 15 Civ. 6261

 7 (E.D.N.Y.) (FCRA claims under Section 1681b(b)(3)); The Fortune Society, Inc. v. Macy’s Inc.,

 8 No. 19 Civ. 5961 (S.D.N.Y.) (Title VII and New York City Human Rights Law criminal history
 9 discrimination claims); Pickett v. SIMOS Insourcing Solutions, Corp., No. 17 Civ. 1013 (N.D.

10 Ill.) (FCRA claims under Section 1681b(b)(2) and (b)(3)); Millien v. The Madison Square

11 Garden Co., No. 17 Civ. 4000 (S.D.N.Y.) (FCRA and New York City Human Rights Law

12 criminal history discrimination claims); and NAACP New York State Conference Metropolitan

13 Council of Branches v. Philips Electronics North America Corporation, Index No. 156382/2015

14 (Sup. Ct. N.Y. Cty.) (New York City Human Rights Law criminal history discrimination claims).

15          7.     I have also litigated other discrimination class actions on behalf of DACA
16 recipients, including Juarez v. Northwestern Mutual Ins. Co., No. 14 Civ. 05107 (S.D.N.Y.)

17 (employment discrimination); Rodriguez v. The Procter & Gamble Co., No. 17 Civ. 22652 (S.D.

18 Fla.) (employment discrimination; defendant’s motion for summary judgment denied on June 10,

19 2020); Peña v. Wells Fargo Bank, N.A., No. 19 Civ. 04065 (N.D. Cal.) (lending discrimination);

20 and Juarez v. Social Finance, Inc., No. 20 Civ. 03386 (N.D. Cal.) (lending discrimination).

21                               Discovery and Settlement Negotiations

22          8.     Plaintiff Peña filed this case as a putative class action on July 16, 2019, seeking to

23 represent two nationwide classes of all non-United States citizens who resided in the United

24 States and held DACA status at the time they applied for direct auto financing from Wells Fargo.

25 ECF No. 1. Plaintiff asserted claims of alienage discrimination under 42 U.S.C. § 1981

26 (“Section 1981”) on behalf of the first class, and a violation of the Equal Credit Opportunity Act

27 (“ECOA”) on behalf of the second class. Id.

28

                                                     3
            Case 3:19-cv-04065-MMC Document 106-1 Filed 12/23/20 Page 4 of 7




 1          9.      In September 2019, Plaintiff amended the complaint seeking to represent a third

 2 class of DACA recipients who were declined direct auto financing and whose consumer reports

 3 were obtained by Wells Fargo in violation of the Fair Credit Reporting Act (“FCRA”). ECF No.

 4 27.

 5          10.     On October 28, 2019, Wells Fargo moved to dismiss the First Amended

 6 Complaint on several grounds. ECF No. 39.

 7          11.     Beginning in November 2019, the parties engaged in discovery, including the

 8 exchange of written discovery requests and responses and the production of documents.
 9          12.     On December 23, 2019, the Court granted Wells Fargo’s Motion to Dismiss as to
10 the FCRA and ECOA claims, allowing Plaintiff leave to amend, and denied Wells Fargo’s

11 Motion as to the Section 1981 claims. ECF No. 54.

12          13.     Plaintiff filed a Second Amended Complaint on January 17, 2020 that repleaded
13 the claims under ECOA and FCRA. ECF No. 66.

14          14.     During this period, the parties exchanged written discovery requests and
15 responses, produced documents and data, including information as to Wells Fargo’s systems and

16 denial codes, briefed issues as to the confidentiality of discovery materials, and were in the

17 process of negotiating several discovery disputes at the time the case settled.

18          15.     In addition to the data produced in this action, the parties benefited from the

19 rigorous and exhaustive discovery exchanged in the related case Perez v. Wells Fargo, No. 17

20 Civ. 454 (N.D. Cal.).

21                                       Settlement Negotiations

22          16.     In late January 2020, the parties began discussing potential resolution of the case.

23          17.     By this point, Plaintiff had a well-informed understanding of the scope of the

24 legal issues and underlying facts.

25          18.     On February 7, 2020, the parties agreed to stay the case and engage experienced

26 private mediator Hunter Hughes to assist the parties in settlement negotiations.

27          19.     Over the next several weeks, with the continued assistance of Mr. Hughes, the

28

                                                      4
            Case 3:19-cv-04065-MMC Document 106-1 Filed 12/23/20 Page 5 of 7




 1 parties intensively negotiated a binding term sheet, which was signed on March 4, 2020.

 2          20.    After further negotiation and additional discovery including production of the

 3 relevant auto policy documents, the parties executed a long-form settlement agreement

 4 (“Settlement Agreement”) on June 16, 2020.

 5                                       Damages Calculations

 6          21.    The settlement amount for National Class Members reflects nominal damages

 7 under Section 1981 and ECOA, because Plaintiff did not seek compensatory damages under

 8 these statutes in the operative complaint. While prosecuting Perez v. Wells Fargo, No. 17 Civ.
 9 454 (N.D. Cal.), a case involving related issues, Plaintiff’s counsel consulted with a well-known

10 economist, who determined that there were significant obstacles to valuing and modeling actual

11 damages for a denial of credit where credit was potentially available elsewhere, or where Class

12 Members could turn to savings or loans from friends and family. It also reflects the statutory

13 damages available under FCRA, which range under the relevant statute from $100 to $1,000 per

14 violation if the plaintiff can prove willfulness. See 15 U.S.C. 1681. Although Plaintiff’s FCRA

15 claims were dismissed, Class Counsel was developing a viable theory for the recovery of

16 statutory penalties under FCRA, which Wells Fargo was willing to take into account during

17 settlement talks.

18                                    Settlement Administration

19          22.    After the Court granted preliminary approval, Wells Fargo compiled and

20 submitted the Notice List to the Settlement Administrator. To compile the Notice List, Wells

21 Fargo identified all applications that were denied pursuant to agreed-upon denial codes that

22 indicated that the denial was based on lack of citizenship or permanent residence (“Specified

23 Denial Codes”).

24          23.    Wells Fargo did not record whether loan applicants had DACA but did keep track

25 of the reason it denied a loan application. Accordingly, the list of possible Class Members who

26 received notice was substantially overinclusive, because there was no way to distinguish in Wells

27 Fargo’s records between rejected applicants who had DACA and rejected applicants who had

28

                                                    5
            Case 3:19-cv-04065-MMC Document 106-1 Filed 12/23/20 Page 6 of 7




 1 some other form of immigration documentation, such as a work or other visa that would allow

 2 them to obtain a Social Security number.

 3          24.    The Notice List consisted of 1,456 records of possible Class Members who

 4 applied for a loan from Wells Fargo’s auto loan line of business during the applicable time

 5 periods, were denied under a Specified Denial Code, and had a U.S. address and Social Security

 6 number. This number of potential Class Members is lower than Class Counsel believed at the

 7 time of preliminary approval, where it estimated the Notice List would comprise approximately

 8 1,625 individuals.
 9          25.    The data in the Notice List was narrowed to include only applicants with U.S.

10 addresses, valid Social Security numbers and who were not identified as U.S. citizens or Legal

11 Permanent Residents.

12          26.    Based on available information about the number of people in the United States

13 with DACA, TPS, and work visas, Class Counsel estimate that approximately 25% of the people

14 in the Notice List are DACA recipients, meaning that approximately 364 Class Members were

15 sent the Notice Packet, along with approximately 1,092 people who were not members of the

16 Class.

17          27.    California Class Members who submit Verified Claim Forms will receive awards

18 in the amount of approximately $2,500 for each application that Wells Fargo denied. National

19 Class Members who submit Verified Claim Forms will receive awards in the amount of

20 approximately $300 for each application that Wells Fargo denied.

21          28.    The Settlement Administrator, JND, informed Plaintiffs on Monday, December

22 20, 2020 that 20 of the people who submitted claims in Peña v. Wells Fargo, No. 19. Civ. 4065

23 (N.D. Cal.) were not on the Notice List in Peña, but were on the Notice List in Perez v. Wells

24 Fargo, No. 19. Civ. 454 (N.D. Cal.). The Settlement Administrator is checking the Claim Forms

25 submitted in Perez to ensure that no additional Claim Forms from people on the Notice List in

26 Peña inadvertently submitted their Claim Form to Perez instead of Peña. Plaintiffs will file a

27 supplement when that process is complete.

28

                                                    6
              Case 3:19-cv-04065-MMC Document 106-1 Filed 12/23/20 Page 7 of 7




 1            29.   Throughout the claims period, Outten & Golden and Justice Catalyst Law, who

 2 together serve as Class Counsel, received several calls and emails from potential Class Members.

 3                                     Class Counsel’s Updated Lodestar

 4            30.   In the last three months, Class Counsel has incurred an additional $24,222.50 in

 5 fees and an additional $1,211.55 in costs, for a total of $424,694.40 in fees and $9,722.03 in

 6 costs. These amounts will increase through the completion of the claims and settlement

 7 distribution process.

 8                                                  Exhibits
 9            31.   Attached hereto as Exhibit A is a true and correct copy of Class Counsel’s

10 Updated Lodestar Summary – by Timekeeper.

11            32.   Attached hereto as Exhibit B is a true and correct copy of Class Counsel’s

12 Updated Lodestar Summary – Phase of Litigation.

13            33.   Attached hereto as Exhibit C is a true and correct copy of Class Counsel’s

14 Updated Cost Summary.

15

16
     Dated:    December 23, 2020
17             New York, New York
                                                  Respectfully submitted,
18

19                                                By:
20                                                OUTTEN & GOLDEN LLP
                                                  Ossai Miazad
21                                                685 Third Avenue, 25th Floor
                                                  New York, New York 10017
22                                                Tel.: (212) 245-1000
23

24

25

26

27

28

                                                     7
